DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 01/14/2021 is acknowledged.
	Claims 3 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2021.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7, 8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/428002 in view of Smith et al. (US 8,839,530), herein Smith. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, except for a tensile component disposed in the interior cavity and secured to opposing inner surfaces of the polymeric bladder. Smith teaches an article of footwear (footwear 10) comprising: a strobel (lasting element 40) including: a polymeric bladder defining an interior cavity and configured to retain a fluid in the interior cavity, the polymeric bladder having a peripheral flange (flange 45) extending around at least a portion of a perimeter of the interior cavity; a tensile component (tensile member 46) disposed in the interior cavity and secured to opposing inner surfaces of the polymeric bladder; and a lasting component (reinforcing element 64) configured to extend along the peripheral flange around the at least a portion of the perimeter of the interior cavity; .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/428010 in view of Smith. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, except for a lasting component configured to extend along the peripheral flange around the at least a portion of the perimeter of the interior cavity; wherein the lasting component is secured to the peripheral flange. Smith teaches an article of footwear (footwear 10) comprising: a strobel (lasting element 40) including: a polymeric bladder defining an interior cavity and configured to retain a fluid in the interior cavity, the polymeric bladder having a peripheral flange (flange 45) extending around at least a portion of a perimeter of the interior cavity; a tensile component (tensile member 46) disposed in the interior cavity and secured to opposing inner surfaces of the polymeric bladder; and a lasting component (reinforcing element 64) configured to extend along the peripheral flange around the at least a portion of the perimeter of the interior cavity; wherein the lasting component is secured to the peripheral flange (column 3, lines 52-67; column 4, lines 11-31; column 8, lines 23-36; Fig. 5A, 13A, 14I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lasting component, as taught by Smith, in order to provide reinforcement of the flange. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 8,839,530), herein Smith, in view of Murphy (US 3,431,570).
Regarding claim 1, Smith discloses an article of footwear (footwear 10) comprising: a strobel (lasting element 40) including: a polymeric bladder defining an interior cavity and configured to retain a fluid in the interior cavity, the polymeric bladder having a peripheral flange (flange 45) extending around at least a portion of a perimeter of the interior cavity; a tensile component (tensile member 46) disposed in the interior cavity and secured to opposing inner surfaces of the polymeric bladder; and a lasting component (reinforcing element 64) configured to extend along the peripheral flange around the at least a portion of the perimeter of the interior cavity; wherein the lasting component is secured to the peripheral flange (column 3, lines 52-67; column 4, lines 11-31; column 8, lines 23-36; Fig. 5A, 13A, 14I).
Smith does not disclose that the peripheral flange defines a groove extending along the peripheral flange. Murphy teaches a lasting component (filler 10) with a peripheral flange (welt 12). The peripheral flange includes a groove (channel 26) for stitching the upper to the lasting component (column 3, lines 10-68; Fig. 2, 5). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 2, Smith discloses an upper (upper 30); and wherein the lasting component is secured the upper (Fig. 5A, 13A).
Regarding claim 4, Smith and Murphy disclose that the lasting component is secured to the peripheral flange at the groove by a series of stitches extending through the lasting component and through the peripheral flange in the groove (Smith; Fig. 13A, 14I).
Regarding claim 6, Smith discloses that the lasting component has an aperture (between inner edges); the polymeric bladder extends partially through the aperture; and the peripheral flange abuts the lasting component around the aperture (Fig. 6, 14I). 
Regarding claim 10, Smith does not disclose the specific material of the lasting component. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lasting component of one of a woven or non-woven textile, an elastomer or foam backed with a textile layer in order to use a material which is lightweight and will act to reinforce the flange.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 
 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Murphy, as applied to claims 1, 2, and 4, further in view of Ho (US 2010/0180466).
The combination of Smith and Murphy does not disclose a second series of stitches. Ho teaches a strobel element (midsole sheet 21) having a peripheral flange (outer peripheral edges) and a lasting component (welt 22) configured to extend along the peripheral flange. The lasting component is secured .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Murphy, as applied to claim 1, further in view of Lagneau et al. (US 9,119,440), herein Lagneau.
The combination of Smith and Murphy does not disclose first and second welds. Lagneau teaches an article of footwear having a strobel (insole 1) including a polymeric bladder, the polymeric bladder having a peripheral flange (perimeter strip 15), and the peripheral flange including a weld (weld bead) to avoid buckling of the flange and facilitate guiding of the stitching (column 3, lines 16-18; column 4, lines 41-44; column 5, lines 47-56; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the groove of the combination of Smith and Murphy with welds, as taught by Lagneau, in order to provide a stitching guide groove which is easily formed in a bladder and which further avoids buckling of the flange. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Murphy, as applied to claim 1, further in view of Levy (US 3,291,085).
The combination of Smith and Murphy does not specifically disclose a locating feature. Levy teaches a strobel element (lower blank 39) having a locating feature (mating points 45) in the form of a .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Murphy, as applied to claim 1, further in view of Kodad (US 9,427,043).
Smith discloses that the polymeric bladder includes a first polymeric sheet (first barrier portion 42) and a second polymeric sheet (second barrier portion 43); the first polymeric sheet is bonded to the second polymeric sheet at the peripheral flange (bond 44); the tensile component includes a first tensile layer, a second tensile layer (textile layers 47), and a plurality of tethers (connecting member 48) spanning the interior cavity from the first tensile layer to the second tensile layer and connecting the first tensile layer to the second tensile layer; and the first polymeric sheet is joined to the first tensile layer at a plurality of inwardly-protruding bonds (bonds 49) that protrude inward from the first polymeric sheet across the plurality of tethers toward the second polymeric sheet, and the polymeric bladder is narrowed at the inwardly-protruding bonds (column 3, line 64-column 4, line 44; column 7, lines 42-50; Fig. 7, 9, 12C).
Smith does not disclose that the bonds protrude inward only partially. Kodad teaches a polymeric bladder (chamber 150) within an article of footwear having a tensile component (tensile member 165) and a plurality of inwardly protruding bonds (stitched areas 655). The plurality of inwardly-protruding bonds protrude inward from the first polymeric sheet only partially across the plurality of tethers toward the second polymeric sheet, and the polymeric bladder is narrowed at the inwardly-protruding bonds (areas of reduced thickness 610) (column 10, lines 24-34; column 11, lines 11-41; column 13, lines 7-27; column 15, lines 49-59; column 16, lines 42-51; Fig. 15, 16, 32). It would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732